UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2199



In Re:   SAMUEL TIJUAN JONES, a/k/a Tito,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:06-cr-00398-HFF-1)


Submitted:   February 19, 2009          Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel Tijuan Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel Tijuan Jones petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion to vacate his sentence pursuant to 28 U.S.C.A. § 2255

(West 2000 & Supp. 2008).         He seeks an order from this court

directing the district court to act.             Our review of the docket

sheet    reveals   that   the   district   court    entered    an    order   on

October 16, 2008, granting the Government’s motion to dismiss

the § 2255 motion as untimely filed.             Accordingly, because the

district court has recently decided Jones’ case, we grant leave

to proceed in forma pauperis and deny the mandamus petition as

moot.      We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented    in    the    materials

before   the   court   and   argument    would   not   aid   the    decisional

process.

                                                             PETITION DENIED




                                     2